Exhibit 10.22

Mitek Systems, Inc.

Executive Bonus Program Fiscal Year 2013

Objective

The objective of the Mitek Executive Bonus Program (“the Program”) is to reward
executives with an opportunity to earn an annual cash bonus for their
contributions to the achievement of corporate goals during the fiscal year. This
Plan is intended to ensure a competitive total compensation opportunity and to
foster a team effort in the attainment of corporate goals.

Program Design

The Program provides for the payment of an annual cash bonus that is based upon
the percentage achievement of the fiscal 2013 annual revenue plan and individual
performance goals.

Annual cash bonuses are computed as a percentage of the participant’s annualized
salary earned during the 2013 fiscal year. The CEO bonus target is equal to 80%
of his annualized salary. The bonus target for the CFO, CTO, and CMO is equal to
40% of their respective annualized salaries. The bonus target for the CSO is 20%
of his annualized salary.

Half of the annual cash bonus will be paid based on the achievement of a minimum
percentage of the annual revenue plan as approved by the Board of Directors, and
the remaining half paid on the achievement of a minimum percentage of individual
performance goals determined by the CEO, or in the case of the CEO’s bonus, at
the discretion of the Compensation Committee of the Board of Directors.

Eligibility

In order to be eligible for a bonus award, the participant must be employed by
the Company for a minimum of a full quarter of the fiscal year for which an
annual bonus is earned. Each participant will be paid after the close of the
books at the end of the 2013 fiscal year, and any bonus payable will be
calculated pro rata to the number of days of employment with the Company during
the 2013 fiscal year.

Limitations

The Program is administered by the Compensation Committee. Final authority and
full discretion in all matter pertaining to the development, or amendment of the
Program and the granting of any bonus awarded under the Program rests with the
Compensation Committee.

Participation in the Program does not in any way imply a contractual
relationship for employment or in any way alter the at-will employment
relationship with the Company.